Exhibit32.1 CERTIFICATION PURSUANT TO EXCHANGE ACT RULE 15d-14(b)AND 18 U.S.C. SECTION1350 In connection with the Annual Report of Amish Naturals, Inc. (the“Company”) on Form10-KSB for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David C. Skinner, Sr.,President, Chief Executive Officer, and Director of the Company, and I, Dale Paisley, Chief Financial Officer of the Company, hereby certify, to the best of my knowledge, pursuant to Exchange Act Rule15d-14(b)and 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes Oxley Act of 2002, that: i. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and ii. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Amish Naturals, Inc. and will be retained by Amish Naturals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. December 17, 2007 /S/ David C. Skinner, Sr. David C. Skinner, Sr. President, Chief Executive Officer, and Director Amish Naturals, Inc. December 17, 2007 /S/ Dale Paisley Dale Paisley Chief Financial Officer Amish Naturals, Inc.
